DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-9 are currently pending and have been fully considered.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following examiner’s amendment is to correct a minor informality in claim 6. It appears claim 6 should depend from claim 3 because the recitation of “a second solenoid valve” in claim 6 appears to correspond to the “first solenoid valve” recited in claim 3

4.	Please amend the application as follows:
	- Claim 6, Line 1: The system of claim 3, further comprising:



Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-9 are in condition for allowance because the prior art does not teach or suggest the claimed system and claimed vehicle for controlling operation of a reformer for fuel cells.
	Maenishi et al. (US 2011/0206562 A1) teach a hydrogen generator that comprises (Claim 1) a reforming catalyst layer and a carbon monoxide (CO) removing catalyst layer that is configured to remove CO contained in reformed gas generated by the reforming catalyst layer. Maenishi et al. further teach a reforming temperature detector for detecting the temperature of the reforming catalyst layer, a heater for heating the CO removing catalyst layer, a CO removing temperature detector for detecting the temperature of the CO removing catalyst layer and a controller configured to perform control such that said heater heats the CO removing catalyst layer at the time of start-up. Maenishi et al. however do not teach or suggest a system with the temperature sensor configuration and heat exchanging configuration recited in claims 1-9
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724